Case: 16-12834   Date Filed: 10/28/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-12834
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 4:16-cv-00110-WS-CAS



RONALD DAVID JONES,

                                                           Plaintiff-Appellant,

                                   versus

CHRIST TOWN MINISTRIES,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (October 28, 2016)

Before WILSON, JULIE CARNES, and JILL PRYOR Circuit Judges.

PER CURIAM:
               Case: 16-12834     Date Filed: 10/28/2016    Page: 2 of 3


      Ronald David Jones, proceeding pro se and in forma pauperis, appeals the

dismissal of his amended complaint filed pursuant to 42 U.S.C. § 1983 for failure

to state a claim. On appeal, Jones argues that the district court erred in dismissing

his amended complaint, which alleged that Christ Town Ministries intentionally

failed to send his internship paperwork to Grand Canyon University because of his

race and religious beliefs, thereby violating his First and Fourteenth Amendment

Rights.

      Section 1983 does not create substantive rights, but instead “provides a

remedy for deprivations of federal statutory and constitutional rights.” Almand v.

DeKalb Cty., Ga., 103 F.3d 1510, 1512 (11th Cir. 1997). A plaintiff suing under

§ 1983 must show that he was deprived of a federal statutory or constitutional right

by a person acting “under color of state law.” Focus on the Family v. Pinellas

Suncoast Transit Auth., 344 F.3d 1263, 1276–77 (11th Cir. 2003). Section 1983

does not apply to purely private conduct, but it can apply to the actions of private

actors if: (1) the actor performed a function that is traditionally the exclusive

prerogative of the state; (2) the state has coerced or significantly encouraged the

action taken by the private party; or (3) the state has such a relationship of

interdependence with the private actor that it was a joint participant in the action.

Id. at 1277.




                                           2
              Case: 16-12834     Date Filed: 10/28/2016   Page: 3 of 3


      Jones’s amended complaint failed to show that Christ Town Ministries was a

state actor, or allege facts that would satisfy any of the three methods by which a

private actor can be deemed to have acted under color of state law. Focus on the

Family, 344 F.3d at 1276-77. Thus, the district court did not err in dismissing

Jones’s amended complaint for failure to state a claim upon which relief can be

granted.


      AFFIRMED.




                                          3